DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 

(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitations are: classification unit, processing unit, scheduling unit in claim 1; scheduling unit in claims 2-5; processing unit and acquisition unit in claim 6; and classification unit, processing unit, and scheduling unit in claim 7.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-2, and 6-7 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. The disclosure does not provide adequate structure to perform the claimed functions of classifying the received packets, and acquisition unit configured to acquire information. The specification does not demonstrate that applicant has made an invention that achieves the claimed function because the invention is not described with sufficient detail such that one of ordinary skill in the art can reasonably conclude that the inventor had possession of the claimed invention.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject 
The claims are generally narrative and indefinite, failing to conform with current U.S. practice.  They appear to be a literal translation into English from a foreign document and are replete with grammatical and idiomatic errors.
Regarding claim 1, the claim recites, “…control a packet extraction amount extracted from the queue”. However, this limitation is not clear because it unclear how can a packet extraction amount is being extracted and controlled. Is the amount extracted an amount of data in a packet? 
Claims 7-8 are rejected for the same reasons as claim 1.
Claims 1, 7-8 recite the limitation "the queue" in lines 9, 7 and 8, respectively.  There is insufficient antecedent basis for this limitation in the claim.
	Claims 2-6, and 9-18 are rejected based on the same reasons and their dependencies.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 8-13 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter. 
The claims are not limited to statutory subject matter. The claims recite, “recording medium”. However, the claim is not limited to statutory subject matter. The specification doesn’t define the recording medium in such a way to exclude non-statutory subject matter. The claim covers both statutory and non-statutory embodiments (under the broadest reasonable interpretation of the claim when read in light of the specification and in view of one skilled in the art) embraces subject matter that is not eligible for patent protection and therefore is directed to non-statutory subject matter (See MPEP § 2106, I, Step 1).
A recording medium is a tangible physical article or object, some form of matter, which a signal (infrared)/carrier wave is not. That the other two product classes, machine and composition of matter, require physical matter is evidence that a manufacture was also intended 
Under the principles of compact prosecution, the claims have been examined as the Examiner anticipates the claims will be amended to obviate these 35 USC 101 issues. For example, -- A non-transitory recording medium…--
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 6-8, 13 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Kobayakawa et al. (US 2003/0202517 A1) in view of Wei et al. (US 2020/0274831 A1).
Regarding claim 1, Kobayakawa discloses a packet transfer apparatus, including one or more computers for transmitting received packets to an external apparatus (e.g. figs. 1-3, explaining the input of packets from external device), the packet transfer apparatus including: a packet classification unit configured to classify received packets (figs. 1-3; paragraph [0010]-[0011]; [0033]-[0034]; [0110]-[0113]; and so on, illustrating the classification of the incoming packets to the respective queues); queues configured to hold the classified packets for each classification (figs. 1-3; paragraph [0010]-[0013]; [0033]-[0034]; [0102]-[0103]; [0110]-[0114]; and etc., describing the storing of the classified packets into the respective queues); and a dequeue processing unit configured to extract packets from the queues (figs. 1-3; paragraph [0013]; [0034]; [0039]; [0048]-[0049]; [0052]-[0053]; and so on, explaining that packets are extracted from the queues), wherein the dequeue processing unit includes a scheduling unit configured to control a packet extraction amount extracted from the queue for a specific communication flow based on information that is requested by the specific communication flow and that is to be transmitted in packets (paragraph [0034]; [0039]; [0052]-[0053]; [0106]; [0127]; [0135]; [0139]; [0142]; [0154]; and so on, illustrating the dequeuing or extraction of the packets from the queues for specific flows are based on instruction and/or requested information to dequeue packets from the respective queus by the flow for trasmission).
Kobayakawa doesn’t explicitly disclose the information requested is regarding an amount of data. 
Wei teaches the information requested is regarding an amount of data (paragraph [0007]; [0023]; [0034]; [0088]; [0094]; [0097]; and so on).

Regarding claims 7-8, the claims include features identical to the subject matter mentioned in the rejection to claim 1 above. The claims are mere reformulation of claim 1 in order to define the corresponding a packet processing method of a packet transfer apparatus and a recording medium storing a programs, and the rejection to claim 1 is applied hereto.
Regarding claim 6, 13 and 18, as applied above, Kobayakawa discloses the dequeue processing unit includes a request information acquisition unit configured to acquire information of data that is requested by a specific communication flow and that is to be transmitted, from a packet for the specific communication flow. However, Kobayakawa doesn’t disclose the information is regarding the amount of data.
Wei teaches the information is regarding the amount of data (paragraph [0007]; [0023]; [0034]; [0088]; [0094]; [0097]; and so on).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to use the information is regarding the amount of data as taught by Wei into Kobayakawa in order to reduce congestion.
Claims 2, 9 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Kobayakawa in view of Wei, and further in view of Bian et al. (US 2011/0002345 A1).
Regarding claim 2, 9, and 14, as applied above, the modified communication of Kobayakawa discloses the scheduling unit is configured the packet extraction amount in the specific communication flow based on the amount of data that was transmitted. However, the modified communication of Kobayakawa doesn’t disclose configured to restrict the packet 
Bian teaches configured to restrict the packet extraction amount after the transmission of the packets performed through the control of the packet extraction amount (paragraph [0047]; [0058]; [0009]; and so on).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to use configured to restrict the packet extraction amount after the transmission of the packets performed through the control of the packet extraction amount as taught by Bian the modified communication of Kobayakawa in order to minimize dropping user data packet.
Claims 3, 10 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Kobayakawa in view of Wei, and further in view of Hellenthal et al. (US 2007/012154 A1).
Regarding claim 3, 10 and 15, as applied above, the modified communication of Kobayakawa discloses the scheduling unit is configured to: the amount of data that can be transmitted based on the amount of data that the packet transfer apparatus can transmit to an external apparatus and a number of communication flows using the packet transfer apparatus, and control the packet extraction amount extracted from the queue. However, the modified communication of Kobayakawa doesn’t disclose calculate a maximum value of the amount of data, and the packet extraction amount extracted from the queue is in a range of the maximum value.
Hellenthal teaches calculate a maximum value of the amount of data, and the packet extraction amount extracted from the queue is in a range of the maximum value (paragraph [0033]; [0043]; [0045]-[0046]; [0058]-[0061]; [0065]-[0066]; [0069]; [0071]; and so on).
.
Claims 4-5 are rejected under 35 U.S.C. 103 as being unpatentable over Kobayakawa in view of Wei, and further in view of Ohta et al. (US 2007/0223375 A1).
Regarding claim 4, as applied above, the modified communication of Kobayakawa discloses the scheduling unit is configured to: control extraction of packets, and control the packet extraction amount extracted from the queue for the specific communication flow based on the information regarding the amount of data that is requested by the specific communication flow and that is to be transmitted. 
The modified communication of Kobayakawa doesn’t disclose the control extraction of packets using a token bucket algorithm, and the extraction from the queue is by increasing the tokens.
Ohta teaches the control extraction of packets using a token bucket algorithm, and the extraction from the queue is by increasing the tokens (abstract; paragraph [0030]; [0032]; and etc.)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to use the control extraction of packets using a token bucket algorithm, and the extraction from the queue is by increasing the tokens as taught by Ohta into the modified communication of Kobayakawa in order to reduce delay and to improve quality of service.
Regarding claim 5, as applied above, the modified communication of Kobayakawa after transmission performed through the control of the packet extraction amount, the scheduling unit is configured to restrict the packet extraction amount based on the amount of data that was transmitted. However, the modified communication of Kobayakawa doesn’t disclose the restriction is by reducing the tokens. 
Ohta teaches the restriction is by reducing the tokens (abstract; paragraph [0011]; [0019]-[0022]; [0030]; [0032]; [0060]; [0080]; and so on).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to use the restriction is by reducing the tokens as taught by Ohta into the modified communication of Kobayakawa in order to reduce delay and to improve quality of service.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KIBROM T HAILU whose telephone number is (571)270-1209. The examiner can normally be reached M-F 8:00 AM to 5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, HUY D VU can be reached on (571)272-3155. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/KIBROM T HAILU/Primary Examiner, Art Unit 2461